                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 TAMOLE TIERRA PATTIJO                      Case No. 3:18-cr-00106-SLG-MMS-1
 LAUINA,

                        Defendant.


            ORDER RE FINAL REPORT AND RECOMMENDATION

      Upon Defendant Tamole Lauina’s request to enter a guilty plea, pursuant to

Rule 11 of the Federal Rules of Criminal Procedure, to Count 4 and voluntary

surrender as to the Criminal Forfeiture Allegation of the Indictment, this matter was

referred the Honorable Magistrate Judge Matthew McCrary Scoble. In full

compliance with Rule 11, Federal Rules of Criminal Procedure, Defendant entered

a plea of guilty before Judge Scoble in open court and on the record. At Docket

150, Judge Scoble issued his Final Report and Recommendation in which he

recommended acceptance of Defendant’s plea of guilty to Count 4 and voluntary

surrender of all items listed in the Criminal Forfeiture Allegation of the Indictment

(D. 2). No objections to the Final Report and Recommendation were filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.”1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.” 2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The magistrate judge recommended that the Court accept the Defendant’s

plea of guilty to Count 4 of the Indictment which charges: 18 U.S.C. §3 – Accessory

After the Fact. The magistrate judge further recommends that the Court accept the

Defendant’s voluntary surrender to all items listed in the Criminal Forfeiture

Allegation of the Indictment. The Court has reviewed the Final Report and

Recommendation and agrees with its analysis. Accordingly, the Court adopts the

Final Report and Recommendation, and IT IS ORDERED that the Plea of Guilty to

Count 4 of the Indictment is ACCEPTED and Defendant is ADJUDGED GUILTY

of Court 4 of the Indictment.

          DATED this 9th day of December, 2019 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE

1
    28 U.S.C. § 636(b)(1).
2
    Id.
3
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).


Case No. 3:19-cr-00106-SLG-MMS-1, United States of America v. Lauina
Order re Final Report and Recommendation
Page 2 of 2
